DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 09/08/2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image acquisition element…to receive…” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the photoconductive layer".  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is dependent on claim 1, which does not recite a photoconductive layer.  For the purposes of examining, claim 8 will be interpreted as being dependent claim 3, which is the first claim where a photoconductive layer is positively recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eash et al. US 2020/0218348 A1, hereafter Eash.

Regarding claim 1, Eash discloses an eye tracking device (sensor-based eye-tracking using a holographic optical element) [title], comprising: 
a substrate (AR/VR Glasses 100) [FIG. 1], the substrate comprising a first substrate portion (glasses lenses) [0020] and a second substrate portion intersecting with the first substrate portion (each arm of the glasses 100) [0020];
an infrared light emitting element on the first substrate portion (IR Light Source 110 and 115; built into the AR/VR glasses 100) [FIG. 1; 0019] , the infrared light emitting element configured to emit infrared light to a user's eyeball (directs IR light to the user’s eyes) [0019]; and
(IR image sensor 135; positioned in each arm of the glasses 100.  Other positions may be used for the IR image sensor 130/135) [FIG. 1; 0020], wherein the image acquisition element and the infrared light emitting element are non-coplanar (see configuration of FIG.1 showing IR light source 110/115 non-coplanar with IR image sensor 130/135) [FIG. 1]; 
the image acquisition element is configured to receive and sense the infrared light reflected by the eyeball for imaging (receives the IR light reflected from the eye) [0020].

Regarding claim 12, Eash discloses an electronic device, comprising:
a frame (AR/VR glasses 100) [FIG. 1]; and 
an eye tracking device on the frame, the eye tracking device comprising:
a substrate (AR/VR Glasses 100) [FIG. 1], the substrate comprising a first substrate portion (glasses lenses) [0020] and a second substrate portion intersecting with the first substrate portion (each arm of the glasses 100) [0020];
an infrared light emitting element on the first substrate portion (IR Light Source 110 and 115; built into the AR/VR glasses 100) [FIG. 1; 0019] , the infrared light emitting element configured to emit infrared light to a user's eyeball (directs IR light to the user’s eyes) [0019]; and
an image acquisition element on the second substrate portion (IR image sensor 135; positioned in each arm of the glasses 100.  Other positions may be used for the IR image sensor 130/135) [FIG. 1; 0020], wherein the image acquisition element and the infrared light emitting element are non-coplanar (see configuration of FIG.1 showing IR light source 110/115 non-coplanar with IR image sensor 130/135) [FIG. 1]; 
(receives the IR light reflected from the eye) [0020].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eash in view of Grundmann US 2021/0159373 A1, hereafter Grundmann.

Regarding claim 2, Eash addresses all of the features with respect to claim 1 as outlined above.

Grundmann, in an analogous environment, discloses the infrared light emitting element comprises a plurality of micro-LEDs for emitting near-infrared light (light source…one or more micro-LED devices) [0065].
Eash and Grundmann are analogous because they are both related to eye tracking with smart glasses.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the micro-LEDs, as disclosed by Grundmann, in place of the LED of Eash, resulting in simple substitution of a light source obtaining predictable results of using micro-LEDs for a light source.

Regarding claim 3, Eash and Grundmann address all of the features with respect to claim 2 as outlined above.
Grundmann further discloses a light emitting side of the plurality of micro LEDs is provided with a photoconductive layer (semiconductor layer) [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the micro-LEDs with a photoconductive layer, as disclosed by Grundmann, in place of the LED of Eash, resulting in simple substitution of a light source obtaining predictable results of using micro-LEDs for a light source.

Regarding claim 4, Eash and Grundmann address all of the features with respect to claim 3 as outlined above.
(FIG. 11 illustrates an example of a two-dimensional array of micro-lenses for light extraction from a two-dimensional micro-LED array) [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the micro-LEDs with columnar microlenses, as disclosed by Grundmann, in place of the LED of Eash, the motivation increase efficiency of light collection [0098].

Claims 13 is drawn to a device identical to the device claimed in claim 2 and is therefore rejected in the same manner as above.

Claims 5, 7, 8, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eash and Grundmann further in view of Pendse US 2021/0165318 A1, hereafter Pendse.

Regarding claim 5, Eash and Grundmann address all of the features with respect to claim 4 as outlined above.
However, while the combination discloses microlenses for micro-LEDs for an eye tracking device, the combination fails to explicitly disclose the photoconductive layer further comprises light absorbing material filled between the plurality of microprisms.
(see gaps of polymer material 1251 inbetween lenses 1252 for LED die 1215) [0065].
Eash, Grundmann, and Pendse are analogous because they are all related to eye tracking with smart glasses.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polymer material inbetween LED lenses, as disclosed by Pendse, with the invention disclosed by Eash and Grundmann, the motivation being light extraction efficiency [0076].

Regarding claim 7, Eash and Grundmann and Pendse address all of the features with respect to claim 5 as outlined above.
Grundmann further discloses a surface of the photoconductive layer away from the plurality of micro LEDs forms a plurality of micro-recesses concave toward the plurality of micro LEDs (FIG. 11 illustrates an example of a two-dimensional array of micro-lenses for light extraction from a two-dimensional micro-LED array) [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the micro-LEDs with columnar microlenses, as disclosed by Grundmann, in place of the LED of Eash, the motivation increase efficiency of light collection [0098].

Regarding claim 8, Eash and Grundmann address all of the features with respect to claim 3 as outlined above.
(FIG. 11 illustrates an example of a two-dimensional array of micro-lenses for light extraction from a two-dimensional micro-LED array) [0021].
However, while the combination discloses microlenses for micro-LEDs for an eye tracking device, the combination fails to explicitly disclose the photoconductive layer comprises a base layer and a light shielding layer; the light shielding layer partially covers the base layer;  the base layer is made of light transmitting material or an infrared light transmitting material.
Pendse, in an analogous environment, discloses the photoconductive layer comprises a base layer and a light shielding layer; the light shielding layer partially covers the base layer; the base layer is made of light transmitting material or an infrared light transmitting material (see gaps of polymer material 1251 inbetween lenses 1252 for LED die 1215) [0065].
Eash, Grundmann, and Pendse are analogous because they are all related to eye tracking with smart glasses.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polymer material inbetween LED lenses, as disclosed by Pendse, with the invention disclosed by Eash and Grundmann, the motivation being light extraction efficiency [0076].

Claims 14, 16, 17 are drawn to a device identical to the device claimed in claims 3-5, 7, 8 and are therefore rejected in the same manner as above.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eash in view of Minami et al. US 2015/0153235 A1, hereafter Minami.

Regarding claim 9, Eash addresses all of the features with respect to claim 1 as outlined above.
However, while Eash discloses an LED IR light source for illuminating an eyeball, Eash fails to explicitly disclose the image acquisition element comprises a mask and an image sensor opposite to and spaced apart from the mask; a plurality of through holes is defined in the mask to allow light to pass through the mask to the image sensor.
Minami, in an analogous environment, discloses the image acquisition element comprises a mask and an image sensor opposite to and spaced apart from the mask; a plurality of through holes is defined in the mask to allow light to pass through the mask to the image sensor (mask used in a dual pyroelectric sensor…the mask includes a sheet configured to block infrared rays and an aperture pattern including through holes formed in the sheet) [abstract]
Eash and Minami are analogous because they are both related to infrared light sensing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor mask with holes, as disclosed by Minami, with the invention disclosed by Eash, the motivation being increase sensitivity of the sensor [0001].

Claims 18 is drawn to a device identical to the device claimed in claim 9 and is therefore rejected in the same manner as above.


Claims 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eash and Minami further in view of Lundberg et al. EP 3 582 077 A1, hereafter Lundberg.

Regarding claim 10, Eash and Minami address all of the features with respect to claim 9 as outlined above.
However, while the combination discloses an image sensor with a mask with holes, the combination fails to explicitly disclose a side of the image sensor away from the mask is provided with a circuit board; the circuit board is electrically connected to the image sensor.
Lundberg, in an analogous environment, discloses a side of the image sensor away from the mask is provided with a circuit board; the circuit board is electrically connected to the image sensor (an image module 5 is connected to a second circuitry carrier 9…second circuitry carrier 9 may be a Printer Circuit Board PCB)) [0035].
Eash, Minami, and Lundberg are analogous because they are all related to infrared light sensing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PCB, as disclosed by Lundberg, with the invention disclosed by Eash and Mianmi, the motivation being less fragile design [0006].

Regarding claim 11, Eash and Minami address all of the features with respect to claim 9 as outlined above.

Lundberg, in an analogous environment, discloses the substrate is a circuit board; both the image sensor and the infrared light emitting element are located on and electrically coupled to the circuit board (one or more illuminators 2…connected to a first circuit carrier 4…an image module 5 is connected to a second circuitry carrier 9…first circuit carrier 4 and/or the second circuitry carrier 9 may be a Printer Circuit Board PCB)) [0035].
Eash, Minami, and Lundberg are analogous because they are all related to infrared light sensing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PCB, as disclosed by Lundberg, with the invention disclosed by Eash and Mianmi, the motivation being less fragile design [0006].

Claims 19 and 20 are drawn to a device identical to the device claimed in claims 10 and 11 and are therefore rejected in the same manner as above.

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6 and 15, the prior art fails to disclose a surface of a photoconductive layer away from a plurality of micro LEDs is a concave spherical surface 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP 2499 964 A1 discloses capturing frames of an eye using IR light and a camera
Hahn et al. US 2021/0376194 A1 discloses a high-efficiency red micro-led for near-eye illumination and imaging
Scheller et al. US 2021/0157142 A1 discloses a micro-LED for near-eye illumination

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485